Citation Nr: 1224174	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  11-02 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1952 to January 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in part, denied service connection for a bilateral knee condition.

A video conference hearing was held in May 2012 with the Veteran in St. Paul, Minnesota, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  The Veteran's left knee osteoarthritis, status post arthroplasty, is etiologically related to service.

2.  The Veteran's right knee disability is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Left knee osteoarthritis, status post arthroplasty, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

2.  Right knee osteoarthritis was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in September 2009 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The Veteran's service personnel records, private treatment records, VA authorized examination report, lay statements, and hearing transcript have been associated with the claims file.  With the exception of a separation examination, the Veteran's service treatment records could not be located.  See January 2010 VA Memorandum.

The Board is mindful that, in a case such as this, where service treatment records and service personnel records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

The Veteran also indicated he received treatment at a VA facility in between May 1971 and September 1971.  However, requests for those records received a negative response.

The Board specifically notes that the Veteran was afforded a VA examination with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims file; contains a description of the history of the disabilities at issue; documents and considers the relevant medical facts and principles; and provides an opinion as to the etiology of the Veteran's bilateral knee conditions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

C.  Evidence

The Veteran articulated his claim in several written statements, and testified at a Board hearing in May 2012.  He stated that he was participating in a nighttime parachute jump at Fort Bragg.  After he exited the aircraft and deployed his parachute, he noticed that it had a damaged or missing panel, which caused him to fall faster.  Although he deployed his reserve parachute, he hit the ground hard and injured his left knee.  Medics arrived and took him back to camp via truck.  He was placed on light duty and did not participate in physical training or running for about a month.  He also testified that he injured his knee again later in service while loading a truck.  He received aspirin from the medics for his condition.  At some point during service, the Veteran also noticed that his right knee ached from walking and physical training.  He denied any specific right knee injury.

The Veteran submitted a number of lay statements from family and acquaintances in support of his claim.  Collectively, these statements recount how the Veteran was in excellent physical health prior to service.  However, after he was discharged, he walked with a limp and spoke of how he had injured his knees during a training jump.

As noted earlier, most of the Veteran's service treatment records are not available for review.  However, a January 1956 separation examination noted no complaints or abnormalities related to the bilateral knees.

Private treatment records dated October 1973 show the Veteran was seen for an injury incurred in July 1970.  He had reportedly walked through some muskeg during a geological survey and twisted his left knee.  He subsequently had a lateral meniscectomy, but continued to complain of left knee pain.

Additional private treatment records dated March 1997 reflect diagnoses of bilateral knee osteoarthritis.  He was treated with Synvisc injections in 2002 and 2003.  He continued to complain of knee pain through 2007.

The Veteran submitted an October 2009 letter from his treating physician.  He stated that he had treated the Veteran several times over the past 25 years.  The Veteran reported that he originally injured his left knee in a parachute jump in 1954 during a training exercise.  He had problems with his left knee ever since that time, which the physician noted were well-documented.  The physician stated that he believed this initial service-related injury was a direct cause of his subsequent and continuing knee problems.

The Veteran underwent a VA examination in March 2011.  He reported injuring both knees during a parachuting incident in 1954, and later experienced complaints greater on the left side.  After service, he could not handle certain jobs due to left knee pain.  He also reported undergoing surgery to remove left knee cartilage around 1970, and undergoing a total left knee replacement in 1994.  Based on a review of the claims file, a history provided by the Veteran, and a physical examination, the VA examiner diagnosed moderate degenerative changes in all 3 compartments of the right knee.  In the left knee, there was a tricomponent left knee arthroplasty, as well as linear lucency in the lateral aspect of the patella which was unlikely to represent a fracture.  However, the examiner concluded that it was less likely than not that the Veteran's bilateral knee conditions were related to service.  He noted that a meniscal injury occurring during the Veteran's 1954 parachute jump could easily lead to further degenerative arthritic problems with time, and eventually lead to a total knee arthroplasty.  However, the 1956 separation examination did not mention any knee problems.  While the examiner reviewed the October 2009 private opinion, he reiterated that there were no documented injuries in service, there was no medical discharge, and there was no documented medical care within five years of discharge.  Therefore, any knee problems incurred in service are mostly likely to have been self-limiting and resolved.

D.  Analysis

1.  Left Knee

Based on a review of the evidence, the Board finds that service connection for a left knee condition is warranted.  The Veteran is currently diagnosed with left knee osteoarthritis, status post arthroplasty, and the overall weight of the evidence indicates that this condition was incurred in service.

As discussed earlier, service treatment records prior to the Veteran's separation are not available.  However, the Veteran provided statements and testimony regarding his knee injuries in service.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential U.S. Court of Appeals for Veterans Claims (Court) decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

The Board acknowledges that the Veteran and other lay witnesses are competent to provide evidence of their own experiences and observations.  Moreover, while there is no documentation of the incident, the Board finds the Veteran to be credible in relating the circumstances of his left knee injury in service.  The Veteran and other lay witnesses are also credible in their claims that the Veteran had no complaints prior to service, but had ongoing symptoms since his discharge from service.  The Board also notes the letter from the Veteran's private physician dated October 2009 which show the Veteran reported injuring his knee in service.  Therefore, resolving all doubts in the Veteran's favor, the Board finds that the treatment records and lay evidence of record competently and credibly establish a continuity of symptomatology of the Veteran's left knee disability.

As noted above, however, establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d at 1167; see Caluza v. Brown, 7 Vet. App. at 506, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In this case, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, supra; see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The Board finds that knee pain is the type of symptom that a veteran is competent to describe.  See Barr, supra; also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As such, the Board finds his assertions regarding continuous left knee pain since his in-service injury entitled to some probative weight.  However, even where a veteran has asserted continuity of symptomatology since service, the Court has held that he or she is not necessarily competent to establish a link between the continuous symptomatology and a current underlying condition.  See McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage, supra.  

In this regard, the Board notes that there are two medical opinions in the record addressing the etiology of the Veteran's left knee disability.  One of these opinions supports the contention that a current left knee disability was incurred in service, while the other refutes that possibility.  However, the Board finds that after a review of the opinions, the evidence is in equipoise as to the issue of a nexus between the current condition and the symptomatology.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for left knee osteoarthritis, status post arthroplasty, is warranted.


2.  Right Knee

Based on the evidence of record, the Board finds that service connection for a right knee condition is not warranted.  Although the Veteran is currently diagnosed with a right knee condition, the overall weight of the evidence is against a finding that this condition was incurred in or is otherwise related to service.

As noted above, the bulk of the Veteran's service treatment records are not available.  However, the available separation examination found no abnormalities, and in his hearing testimony and other statements, the Veteran did not assert that he sustained a specific injury to the right knee.  Rather, he contends that it started to ache and bother him during service.  However, there is no competent medical opinion attributing a right knee disability to service.  The VA examiner in this case said it was less likely than not that the Veteran had any knee disability related to service, and the October 2009 letter from the Veteran's private physician appears to only address the left knee.

While the Board has again considered the lay evidence contained in the record, neither the Veteran nor the other lay witnesses are competent to render diagnoses of in-service or post-service knee disorders.  While they are certainly competent to report observable symptoms, they have not been shown to be competent to identify specific disorders based solely on observation.  Further, to the extent that they have asserted that the Veteran's right knee disability is the result of service, none have demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran and other lay witnesses offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between a right knee condition and the Veteran's period of service.  Therefore, service connection is not warranted.


ORDER

Service connection for left knee osteoarthritis, status post arthroplasty, is granted.  

Service connection for a right knee condition is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


